per curiam :
In this proceeding we review the summary judgment entered by the Superior Court, Caguas Part, by virtue of which an action for accession filed by the appellant party was dismissed. The trial judge based his decision on the fact that the title of the plaintiff herself shows that she is not the owner of the land where the building belonging to the defendant and which she seeks to purchase is located. The clause referred to reads as follows:
“Third: The purchaser, with the express consent of her husband Sergio Rodríguez, a party hereto, relieves the vendor from every right of survey, eviction and warranty because she knows through her own personal knowledge of the title of the farm, its boundaries and whatever could affect therein and the vendor herein, Ramona Rodriguez, transfers whatever right she has or could have because of any increase of area within its boundaries. The parties set forth that within the perimeter of the farm herein sold there exists a building said to belong to Andres Otero and the occupied lot of which has not been object of sale. The purchaser sets forth that she is aware of this state of facts. Any right that the vendor has or could have regarding this situation is hereby assigned and transferred to the purchaser together with the farm,, the expenses incurred in to be paid by the purchaser, and the vendor being released of all liability.”
A strict understanding of the contractual will leads us to a contrary result. All said clause does is warn the purchaser (the plaintiff) of the existence of another’s building within the perimeter of the farm sold. Hence the reference to the “occupied” lot, thereby pointing out that the. area comprised therein has not been transferred to the owner of the construction. For that reason it is further set forth that the vendor does not assume any liability with respect to this situation and that any right she might have is ceded to the vendee who shall pay “for the expenses incurred.” The only right to which the parties may refer is the right the owner of the land has to make his own any. building belonging to *711another and the expenses mentioned are the ones the owner of the land is bound to pay to the builder in good faith.1 If, as the trial court holds, the lot was not sold as part of the property, to which right could the contractual provision refer; and, to which expenses?
It is significant that throughout the whole trial the claim for ownership raised by-the defendant is based on extraordinary prescription, that is, in its possession, as owner, for over 34 years, together with the other legal requirements pertinent in these cases. He does hot oppose any written title whatsoever for he cannot produce it. That is the reason why, upon moving for summary judgment entered in defendants’ favor, they-attach to the motion four sworn statements to establish the alleged usucapion.2 •
However, if there remained any doubt with- respect to the impropriety of the summary judgment on the ground of the particular interpretation given by the trial judge to the oft-mentioned clause, the same would vanish upon examining the record the contents of which .could not have been disregarded for the purposes of deciding the question raised. In sworn statements introduced by the plaintiff when opposing the summary judgment requested by the defendants, Isabelino Garced, brother-in-law of Juan José Rodríguez, original owner of the farm, he declares that “my brother-in-law Juan José Rodríguez never sold to Andrés Otero (Tr. Ev. 65) [predecessor of the defendants] the lot where the latter’s house is located”; and the plaintiff.states:
“4) That I bought the four and a half (4.50) cuerda farm already mentioned with the knowledge that the aforementioned house belonged to the heirs-of Andrés Otero and that the land *712occupied by said house is part of the four and a half (4.50) cuerda farm described above having set forth in the deed by which I acquired said farm that within its perimeter there exists the above mentioned house belonging to Andres Otero and whose lot has not been object of a sale, reserving my rights with respect to the situation of the house as indicated.
“5) That at no time have I acknowledged to defendants or any other person that the land occupied by said house is or ever was the property of Andres Otero, his heirs, or of co-defendant Jesús Ramos Quiles and that, on the contrary, I always considered the land occupied by said house as part of the farm I own and which I bought from Ramona Rodriguez widow of Roure.”
It is clear, then, that there exists a legitimate controversy regarding the basic fact of the ownership of the lot. This being the case it is manifestly clear that the summary judgment does not lie.
The judgment rendered by the Superior Court, Caguas Part, on November 1, 1963 shall be reversed and the case remanded so that the controversy pointed out be decided in a plenary trial.
Mr. Justice Belaval dissented.
—0—

 We observe, incidentally, that the owner of the land is bound to pay the market value for the property at the time he exercises his right and not merely the original cost of the building. Section 297 of the Civil Code as amended by Act No. 56 of June 16, 1964 (Sess. Laws, p. 156).


 The appellees shall in their day face the presumption of noninvestment sanctioned by § 365 of the Civil Code, 31 L.P.R.A. § 1426.